Citation Nr: 0309925	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  96-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

The current appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to 
service connection for CAD as secondary to service-connected 
PTSD.

In April 1998 the Board denied entitlement to service 
connection for CAD as secondary to service-connected PTSD.

The United States Court of Appeals for Veterans Claims (CAVC) 
issued an order, in November 1999, dismissing the veteran's 
appeal of the April 1998 Board decision; that decision is 
therefore final.

In August 1998 the RO affirmed the prior denial of 
entitlement to service connection for CAD as secondary to 
service-connected PTSD.

In August 2001 the veteran and his wife provided oral 
testimony before the undersigned Veterans Law Judge sitting 
at the RO, a transcript of which has been associated with the 
claims file.

In September 2002 the Board determined that the evidence 
submitted since the April 1998 decision wherein the Board 
denied entitlement to service connection for CAD as secondary 
to PTSD was new and material, and the veteran's claim for 
that benefit was reopened.  In a separate decision the Board 
denied entitlement to an initial evaluation greater than 50 
percent for PTSD prior to September 16, 2000 and granted a 
100 percent schedular evaluation for PTSD effective from 
September 16, 2000.




The Board undertook additional development on the issue of 
entitlement to service connection for CAD as secondary to 
service-connected PTSD pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. 
§ 19.9(a)(2)).  

An April 2003 VA cardiology examination report with pertinent 
opinion was obtained in regard to the veteran's claim.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a) " and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

The Board may proceed with appellate consideration of the 
issue on appeal in light of the favorable decision cited 
below.  See 38 C.F.R. § 20.1304; Bernard v. Brown, 4 Vet. 
App. 384 (1993).



FINDING OF FACT

The probative and competent medical evidence of record 
establishes a causal relationship between service-connected 
PTSD and CAD.


CONCLUSION OF LAW

CAD is proximately due to or the result of service-connected 
PTSD.  38 U.S.C.A. § 5107, (West 2002); 38 C.F.R. §§ 3.310(a) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A private hospital report dated in early May 1996 shows for 
the first time that the veteran presented with a three-week 
history of unstable angina.  Cardiac catheterization revealed 
stenosis of several coronary arteries.  An electrocardiogram 
(EKG) showed lateral ST changes.  The pertinent diagnosis 
reflected arteriosclerotic cardiovascular disease, status 
post myocardial infarction, and unstable angina.  The veteran 
underwent a three-vessel coronary artery bypass.

A February 1997 VA social service update shows the veteran 
was maintained for supportive counseling along with 
medication supervision and treatment focus on sustaining the 
highest level of functional ability.  He was on leave for a 
period of time over the past year recuperating from heart 
problems.

Also submitted was an August 1997 VA progress record that 
revealed considerable stress at work.

On December 22, 1997 the RO received a December 1994 
statement from BD (initials), MD.  He noted that after 
reviewing the veteran's service medical records from the 
Birmingham VA Medical Center (MC) and other related records 
including his own treatment records, it was highly probable 
that PTSD greatly contributed to his high blood pressure and 
his nervousness and depression, which in turn were 
instrumental in his current heart condition.

Dr. BD opined that the veteran's heart condition would never 
have manifested itself if he had not suffered from PTSD.

Of record is a May 1998 statement from PH, Jr., MD, the 
veteran's primary physician.  He reported reviewing the 
medical record and was of the opinion that the veteran's 
current heart and blood pressure problems were directly 
related to PTSD.

A January 2001 statement from PH, Jr., MD, shows the veteran 
was a loyal and compliant patient since July 1997.  He noted 
reviewing the veteran's health records and concluded that the 
veteran's heart problems were the direct result of PTSD.

In August 2001 the veteran and his spouse attended a Travel 
Board hearing chaired by the undersigned Veteran's Law Judge.  
The hearing transcript is on file.  The testimony presented 
at the hearing primarily focused on the issue of entitlement 
to an increased evaluation for PTSD which was the topic of a 
separate decision.  

The variety of evidence also includes pictures, articles and 
private treatment records.  The veteran's wife likewise 
primarily testified as to the severity of the veteran's 
service-connected PTSD symptoms.

A April 2003 special VA cardiology examination report shows 
that the medical expert agreed with other medical opinions of 
record that the severity of the veteran's PTSD contributed to 
the onset of CAD.


Criteria

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (2002).  Also, the CAVC has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310(a), and 
compensation is payable for that degree of aggravation of a 
nonservice connected disability caused by a service connected 
disorder.  Allen v, Brown, 7 Vet. App. 430 (1995).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  During the pendency of the veteran's claim, the United 
States Court of Appeals for the Federal Circuit (CAFC) 
overturned and vacated some parts of the development 
regulations.  See Disabled American Veterans et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  Importantly, any deficiencies which may exist in VA's 
duties to notify and to assist constitute harmless error in 
light of the full grant of benefits as discussed below.   


Secondary Service Connection

It is argued that the veteran's service-connected PTSD 
contributed to the onset of CAD.

Importantly, the Board notes that there is probative and 
competent medical evidence or record including a report of a 
April 2003 cardiology examination report with medical opinion 
supporting a causal relationship between service-connected 
PTSD and CAD.  The several competent medical opinions of 
record link the development of CAD to the service-connected 
PTSD, thereby warranting entitlement to a grant of service 
connection on a secondary basis.


ORDER

Entitlement to service-connection for CAD as secondary to 
service-connected PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

